Name: Commission Regulation (EEC) No 3060/92 of 23 October 1992 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States (1993)
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 308/8 Official Journal of the European Communities 24. 10 . 92 COMMISSION REGULATION (EEC) No 3060/92 of 23 October 1992 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States (1993) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States ('), extended by Regulation (EEC) No 444/92 (2), and in particular Article 27 thereof, Whereas Article 16 of Regulation (EEC) No 715/90 provide for the opening by the Community of quotas for imports of the following :  1 000 tonnes of fresh apples falling within CN code 0808 10, for the period 1 January to 31 December, and  1 000 tonnes of fresh pears falling within CN codes 0808 20 10 to 0808 20 39, for the period 1 January to 31 December, originating in the countries in question ; Whereas it is in particular necessary to ensure that all Community importers enjoy equal and uninterrupted access to the abovementioned quotas and that the rates laid down for those quotas should apply consistently to all imports of the products concerned into all Member States until the quotas have been used up ; whereas, in the present case, it would appear advisable not to allocate the quotas among the Member States, without prejudice to the drawing against the quota volumes of such quantities as they may need, under the conditions and according to the procedures specified in Article 3 ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the ad ­ ministration of the quotas may be carried out by any of its members ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The customs duties applicable to imports into the Community of the following products originating in the African, Caribbean and Pacific States shall be suspended at the levels indicated and within the limits of the Community tariff quotas as shown below : Order No CN code Description Amount of quota (tonnes) Quota duty (%) 09.1610 0808 10 10 Fresh apples, from 1 January to 31 December 0808 10 31 1993 0808 10 33 0808 10 39 0808 10 51 0808 10 53 0808 10 59 0808 10 81 0808 10 83 0808 10 89 09.1612 0808 20 10 Fresh pears, from 1 January to 31 December 0808 20 31 1993 0808 20 33 0808 20 35 0808 20 39 4,5 min 0,2 ECU/100 kg/net 7 min 1,2 ECU/ 100 kg/net 1 000 4 min 1,1 ECU/100 kg/net 3 min 0,7 ECU/100 kg/net 4,5 min 0,2 ECU/100 kg/net 5 min 0,7 ECU/100 kg/net 2,5 1 000 min 1 ECU/100 kg/net 5 min 0,7 ECU/100 kg/net 6,5 min 1 ECU/ ! 00 kg/net ( ¢) OJ No L 84, 30. 3 . 1990, p. 85. (2) OJ No L 52, 27. 2. 1992, p. 7. 24. 10. 92 Official Journal of the European Communities No L 308/9 Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. for release for free circulation, to the extent that the available balance so permits. If a Member State does not use a drawing in full, it shall return any unused portion to the corresponding quota as soon as possible. If the quantities requested are greater than the available balance of the quota, the balance shall be allocated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quotas so permits. Article 5 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 January 1993 . Article 3 Where an importer presents an entry for release for free circulation in a Member State in respect of a product covered by this Regulation, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to requirements from the quota. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 1992. For the Commission Christiane SCRIVENER Member of the Commission